Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated.
The claim amendments appear to overcome all of the rejections in the most recent final Office action, however, a decision on allowability was not able to be made in the time provided for in the After Final Consideration Pilot Program 2.0.	

The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, independent claim 9, has been amended to include the limitation, "where the RPE cell is suspended in a poloxamer-containing medium pharmaceutically acceptable as an ocular irrigating/washing solution".  Although the limitation was present in claim 10, this limitation in the independent claim significantly narrows the scope of the claim and the interpretation of the claim with dependent claims 14-16, 24 and 26.  Accordingly, they would require a new search and consideration.    

Response to Applicant’s remarks
The Applicant’s remarks are based on the prior art reference, Hovatta, failing to teach the new limitations of amended claim 1.  Specifically, with respect to the 

New Art

New prior art found during the updated search is made of record and is considered pertinent to applicant's disclosure. 
1.  Gay et al. (US 2019/0030168 A1, priority to Aug. 18, 2015) 
Gay teaches a composition containing cells in a solution containing a viscoelastic polymer which enhances cell and tissue viability by protecting the cells and tissues from shear stress including poloxamers (0079).  Gay teaches the cells can be RPE cells (0026 and 0031) and teaches that the composition is suitable for administration in a subject by irrigation (0028 and 0086).  


2.  Stalmans et al. (Investigative Ophthalmology & Visual Science, 1997) 
Stalmans teaches a composition of RPE cells in HBSS (Hank’s balanced salt solution) containing 0.4% of pluronic (poloxamer) (pg. 178 Col. 1 para. 2).  However, the composition is intended for measuring fluorescence.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632